DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10, 12-18, 21 and 22 are pending. Claims 1, 3, 4, and 17-19 have been amended as per Applicants' request. Claims 11 and 20 have been canceled as per Applicants' request. Claims 21 and 22 have been added as per Applicants' request.

Papers Submitted
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Amended Claims as filed on October 19, 2021

Allowable Subject Matter
Claims 1-10, 12-18, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims in this case, is the inclusion of the specific details, “determining, via the processor, a variable amount of time between programming a first fuse of the set of fuses and a second fuse of the set of fuses; and programming, via the processor, the set of fuses of the plurality of fuses with the data according to the shuffled sequence by programming the second fuse after the variable amount of time has elapsed from programming the first fuse”, as are now included in all the which is not found in the prior art of record.
The claims are directed towards a specific way of programming a plurality of fuses to avoid side-channel attacks. The claims requires the use of a variable amount of wait times between the programming of each bit of data into the plurality of fuses to obfuscate the programming times of the fuses. This is different from the approaches in the prior arts such as Sandri et al. (US 2014/0253221) which discloses keeping programming time the same to avoid detection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967. The examiner can normally be reached Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/SIDNEY LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136